Exhibit 10.2

NETSUITE INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (together, the “Agreement”).

 

Participant:

  

%%FIRST_NAME%-% %%MIDDLE_NAME%-%

%%LAST_NAME%-%

  

%%ADDRES_LINE_1%-%

%%ADDRES_LINE_2%-%

%%ADDRES_LINE_3%-%

%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

Address:

   %%COUNTRY%-%

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

   %%OPTION_NUMBER%-%

Date of Grant

   %%OPTION_DATE,’MM/DD/YYYY’%-%

Vesting Commencement Date

   %%VEST_BASE_DATE%-%

Number of Shares Granted

   %%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Exercise Price per Share

   %%OPTION_PRICE,’$999,999,999.9999’%-%

Total Exercise Price

   %%TOTAL_OPTION_PRICE,’$999,999,999.99’%-%

Type of Option

   %%OPTION_TYPE_LONG%-%

Term/Expiration Date

   %%EXPIRE_DATE_PERIOD1,’MM/DD/YYYY’%-%

 

- 1 -



--------------------------------------------------------------------------------

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

 

Vesting Date

  

Number of Shares

Vesting on Vesting Date

%%VEST_DATE_PERIOD1,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD2,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD3,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD4,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD5,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD6,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD7,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD8,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD9,’Month

DD, YYYY’%-%

%%VEST_DATE_PERIOD10,’Month

DD, YYYY’%-%

  

%%SHARES_ PERIOD1,’999,999,999’%-%

%%SHARES_ PERIOD2,’999,999,999’%-%

%%SHARES_ PERIOD3,’999,999,999’%-%

%%SHARES_ PERIOD4,’999,999,999’%-%

%%SHARES_ PERIOD5,’999,999,999’%-%

%%SHARES_ PERIOD6,’999,999,999’%-%

%%SHARES_ PERIOD7,’999,999,999’%-%

%%SHARES_ PERIOD8,’999,999,999’%-%

%%SHARES_ PERIOD9,’999,999,999’%-%

%%SHARES_ PERIOD10,’999,999,999’%-%

%%SHARES_

Termination Period:

This Option will be exercisable for [three (3) months] after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option will be exercisable for [twelve
(12) months] after Participant ceases to be a Service Provider. Notwithstanding
the foregoing, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 14(c) of the Plan.

Further, notwithstanding any terms or conditions of the Plan or this Agreement
to the contrary, in the event of termination of Participant’s relationship as a
Service Provider, Participant’s right to vest in the Option under the Plan, if
any, will terminate effective as of the date that Participant is no longer
actively providing service to the Company or a Subsidiary or Parent of the
Company and will not be extended by any notice period mandated under local law
(e.g., Participant’s active relationship as a Service Provider would not include
a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of Participant’s relationship as a
Service Provider (whether or not in breach of local labor laws), Participant’s
right to receive Shares pursuant to the Option after such termination, if any,
will be measured by the date of termination of Participant’s active Service
Provider relationship and will not be extended by any notice period mandated
under local law; the Administrator shall have the exclusive discretion to
determine when Participant is no longer in an active Service Provider
relationship for purposes of the Option.

 

- 2 -



--------------------------------------------------------------------------------

Participant and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Agreement. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to accepting this Agreement and fully
understands all provisions of the Plan and Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.

Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant’s
electronic signature to this Agreement and will constitute Participant’s
acceptance of and agreement with all of the terms and conditions of the Option,
as set forth in the Agrement and the Plan.

NETSUITE INC.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement (including the attached Country Appendix as
applicable) and the Plan, which is incorporated herein by reference. In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Nonstatutory Stock Option (“NSO”).

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement. This Option will be exercisable
in a manner and pursuant to such procedures as the Administrator may determine,
which procedure will require Participant to state that he/she is electing to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and will require Participant to make
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. This Option will be deemed to be
exercised upon completion of the exercise procedure to the Company’s
satisfaction.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

 

- 4 -



--------------------------------------------------------------------------------

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

Notwithstanding the foregoing, the Company reserves the right to restrict the
methods of payment of the Exercise Price if necessary to comply with Applicable
Laws, as determined by the Company in its sole discretion.

6. Tax Obligations.

(a)Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of all income
tax, social insurance, payroll tax, payment on account, employment or other
tax-related withholding (the “Tax-Related Items”) which the Company determines
must be withheld with respect to such Shares. Regardless of any action taken by
the Company or Participant’s employer (the “Employer”) with respect to the
Tax-Related Items, Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting,
exercise, assignment, release or cancellation of the Option, the subsequent sale
of Shares acquired pursuant to such exercise, or the receipt of any dividends
and (ii) do not commit to structure the terms of the grant or any other aspect
of the Option to reduce or eliminate Participant’s liability for Tax-Related
Items.

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer. In this regard,
Participant authorizes the Company and/or the Employer, at their discretion, to
satisfy the obligations with regard to all applicable Tax-Related Items legally
payable by one or a combination of the following methods: (1) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; (2) withholding from the proceeds of the sale of
Shares acquired upon exercise of the Option; (3) selling or arranging for the
sale of Shares acquired upon exercise of the Option (on Participant’s behalf and
at Participant’s direction pursuant to this authorization); or (4) withholding
in Shares, provided that only the amount of Shares necessary to satisfy the
minimum amount of Tax-Related Items is withheld. For these purposes, the Fair
Market Value of the Shares to be withheld shall be determined on the date that
Tax-Related Items are to be determined. If the obligation of Tax-Related Items
is satisfied by reducing the number of Shares issuable upon exercise of the
Option, Participant is deemed to have been issued the full number of Shares
subject to the Option, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Option.

Finally, Participant shall pay to the Company or the Employer any amount of the
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by

 

- 5 -



--------------------------------------------------------------------------------

the means previously described. If Participant fails to make satisfactory
arrangements for the payment of any Tax-Related Items hereunder at the time of
the Option exercise, Participant acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares if such Tax-Related
Items are not delivered at the time of exercise.

(b) Consultants. If Participant is a Consultant, neither the Company nor any
Parent or Subsidiary shall be responsible for withholding any Tax-Related Items
due in connection with any aspect of the Option grant. Any Participant who is a
Consultant is solely responsible for reporting all income derived from the
Option on his or her personal tax return and paying all applicable Tax-Related
Items due. To the extent that the Company or any Parent or Subsidiary may incur
any liability for the Tax-Related Items as a result of the Option grant, any
Participant who is a Consultant agrees to undertake to pay to the Company or any
Parent or Subsidiary the amount of such Tax-Related Items. The Company may
refuse to honor such Participant’s exercise of the Option and refuse to deliver
Shares if Participant fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section.

(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

(d) Code Section 409A. To the extent any Participant is subject to U.S. federal
income taxation, the following provision applies. Under Code Section 409A, an
option that vests after December 31, 2004 that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) U.S. federal income tax, and
(iii) potential penalty and interest charges. The Discount Option may also
result in additional U.S. state income, penalty and interest charges to the
Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the U.S. Internal Revenue Service (“IRS”) will agree that the
per Share exercise price of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share exercise
price that was less than the Fair Market Value of a Share on the date of grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

- 6 -



--------------------------------------------------------------------------------

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9. Nature of Option. By entering into this Agreement and accepting the grant of
an Option evidenced hereby, Participant acknowledges that:

(a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;

(b) all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Administrator;

(c) Participant is voluntarily participating in the Plan;

(d) the Option is an extraordinary item which does not constitute compensation
of any kind for services of any kind rendered to the Company, the Employer or
the Parent or Subsidiary retaining Participant and which is outside the scope of
Participant’s employment contract, if any;

(e) the Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(f) in the event that the Employer, or the Parent or Subsidiary retaining
Participant, is not the Company, the grant of an Option will not be interpreted
to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with the Employer, the Company or any Parent or Subsidiary of the
Company;

(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(h) if the underlying Shares do not increase in value, the Option will have no
value;

 

- 7 -



--------------------------------------------------------------------------------

(i) if Participant exercises the Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages arises from termination of the Option or diminution in
value of the Option or Shares purchased through exercise of the Option resulting
from termination of Participant’s Service Provider relationship by the Company
or the Employer or by the Parent or Subsidiary retaining Participant (for any
reason whether or not in breach of applicable labor laws) and Participant
irrevocably releases the Company, the Employer or the Parent or Subsidiary
retaining Participant from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen then, by signing this Agreement, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such a claim;

(k) it is Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the exercise of the Option;

(l) the Company, the Employer or the Parent or Subsidiary retaining Participant
are not providing any tax, legal or financial advice, nor are the Company, the
Employer or the Parent or Subsidiary retaining Participant making any
recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the Shares underlying the Option; and

(m) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this document by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

Participant understands that the Employer, the Company and any Parent or
Subsidiary of the Company hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, as the
Employer, the Parent or Subsidiary retaining Participant and/or the Company
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). Participant acknowledges and understands that Data may be
transferred to any broker as designated by the Company and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than Participant’s country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting

 

- 8 -



--------------------------------------------------------------------------------

Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom
Participant may elect to deposit any Shares acquired upon exercise of the
Option. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to exercise or realize benefits
from the Option or otherwise participate in the Plan. For more information on
the consequences of his or her refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at NetSuite Inc., 2955 Campus
Drive, Suite 100, San Mateo, California 94403, United States of America, or at
such other address as the Company may hereafter designate in writing.

12. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

15. Plan Governs. This Option and this Agreement are subject to all terms and
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

- 9 -



--------------------------------------------------------------------------------

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan, or Shares
purchased under the Plan, or participation in the Plan or future Options that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with this Option.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is established voluntarily by the Company,
it is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

22. Governing Law. This Agreement will be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises directly or indirectly under this Option or
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of San Mateo County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.

23. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control unless otherwise prescribed by local law.

24. Appendix. Notwithstanding any provision in this Agreement to the contrary,
the Option shall be subject to the special terms and provisions set forth in the
Appendix to this Agreement for Participant’s country of residence, if any.

 

- 11 -